Per Curiam.
{¶ 1} In an agreement between relator, Columbus Bar Association, and respondent, Brent Paul Patterson of Cardiff by the Sea, California, Attorney Registration No. 0044103, respondent admits committing the misconduct alleged in the complaint filed by relator on March 30, 2001. The parties also agree that this misconduct violated DR 1-102(A)(5) (conduct prejudicial to the administration of justice) and 1-102(A)(6) (conduct adversely reflecting on fitness to practice law).
{¶ 2} According to count one, respondent fathered a child in 1991, and the child’s mother filed a paternity action against respondent in Kentucky. Ohio obtained the case under the Uniform Reciprocal Enforcement of Support Act (“URESA”), former R.C. Chapter 3115, 1971 Am.H.B. No. 504, 134 Ohio Laws, Part II, 1849. Blood tests established respondent’s paternity, and the Ohio court ordered respondent to pay $720 per month to the mother as child support. Respondent secured a stay of the support order pending his appeal of the award, but the appellate court voided the stay in March 1997. Thereafter, the mother, to whom respondent owed an arrearage of approximately $45,000, filed felony nonsupport charges against respondent in Kentucky.
{¶ 3} Respondent was arrested on a Kentucky warrant arising out of these charges when he appeared at a federal courthouse in California on other criminal matters. The Kentucky court deferred respondent’s criminal prosecution on condition that respondent pay a substantial portion of the arrearage and comply with the monthly payment schedule for two years.
{¶ 4} In the Ohio URESA action, the court repeatedly sent notices to respondent informing him that he was in default of a substantial child-support obligation. The most recent of these notices, issued on July 20,1999, specified an arrearage of $45,244.27. The court sent these notices to the addresses respon*503dent had provided when he entered appearances in the case. In any event, respondent has not satisfied this obligation.
{¶ 5} Under count two, respondent pleaded guilty to two misdemeanor charges of failing to file federal income tax returns for 1993 and 1994. The federal district court sentenced respondent to three years of federal probation.
{¶ 6} Finally, in count three, respondent was charged in Muskingum County, Ohio, with possession of marijuana, driving while intoxicated, and another traffic charge. Respondent failed to appear for the scheduled hearing in this case, and the court issued a bench warrant for his arrest. When respondent appeared in federal court for sentencing in the tax matters, he was arrested on the warrant from Muskingum County.
{¶ 7} Respondent ultimately pled guilty to driving while intoxicated, the remaining charges were dismissed, and the court sentenced respondent to ten days in jail and fined him $1,000.
{¶ 8} As to mitigation, the-parties agree that (1) respondent’s violations did not directly relate to the practice of law, (2) respondent’s violations did not adversely affect his clients or the judicial system, and (3) respondent suffered a separate punishment or sanction for each of these violations.
{¶ 9} Relator and respondent agree that this court should suspend respondent from the practice of law for one year, with credit for time served since March 30, 2001, as punishment for his misconduct.
{¶ 10} A panel of the Board of Commissioners on Grievances and Discipline of the Supreme Court found that the agreement of relator and respondent conforms with the board’s regulations. Thus, the panel recommended accepting the agreement, including the statement of facts and the violations. The panel also recommended that this court suspend respondent from the practice of law for one year, with credit for time served since March 30, 2001. The board adopted the panel’s recommendations and further recommended that we tax the costs to respondent.
{¶ 11} We have reviewed the record, and we adopt the findings, conclusions, and recommendation of the board. Accordingly, we hereby suspend respondent from the practice of law for one year, with credit for time served since March 30, 2001. Costs are taxed to respondent.
Judgment accordingly.
Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Moyer, C.J., concurs separately.
Douglas and Lundberg Stratton, JJ., dissent.